Title: From George Washington to the South Carolina Society of the Cincinnati, 20 October 1798
From: Washington, George
To: South Carolina Society of the Cincinnati



Gentlemen,
Mount Vernon 20th Octr 1798.

I have been honored with your favor of the 30th of August communicating the resolve of the Cincinati of the state of South Carolina respe[c]ting the propriety of altering the Ribband to which the badge of the Society was directed by the constitution to be appendant, as indicative of the union, between the United States and France, and have transmitted it to the Secretary General, to be laid before the Society at the next general meeting of its Delegates. With very great Esteem & regard I have the honour to be Gentlemen Your most Obedt Hble Servt

Go: Washington

